Citation Nr: 1750846	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-40 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1. Entitlement to a rating in excess of 20 percent for lumbar strain with discogenic disease at L5-S1, claimed as back pain, from December 27, 2007 to September 6, 2013.

2. Entitlement to a rating in excess of 40 percent for lumbar strain with discogenic disease at L5-S1, claimed as back pain, from September 6, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had service in the Army National Guard from January 17, 1992 to July 22, 1992, and in the Army from November 8, 1993 to May 19, 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  A May 2015 rating decision increased the Veteran's rating for his lumbar spine disability to 40 percent, effective September 6, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a new examination is required to comply with recent developments in the law pertaining to the Veteran's lumbar spine disability.  The United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  


There are no current examinations which meet the Correia requirements.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder, any updated private and VA treatment records.

2. Schedule the Veteran for a VA examination to address the current severity of his lumbar spine disability.  In addition to the necessary findings, the VA examination must include:

(a) Range of motion testing for the lumbar spine and in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

(b) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

3. After completing the actions detailed above, readjudicate the issues remaining on appeal.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

